Case: 22-1604   Document: 12     Page: 1   Filed: 07/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                REGINALD D. GAINER,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2022-1604
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-6135, Judge Scott Laurer.
                 ______________________

                  Decided: July 6, 2022
                 ______________________

    REGINALD D. GAINER, Panama City, FL, pro se.

     ANNE DELMARE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, WILLIAM JAMES GRIMALDI, PATRICIA M.
 MCCARTHY.
                  ______________________
Case: 22-1604     Document: 12     Page: 2    Filed: 07/06/2022




 2                                      GAINER   v. MCDONOUGH



     Before MOORE, Chief Judge, PROST and HUGHES, Circuit
                           Judges.
 PER CURIAM.
     Reginald D. Gainer sought an increased rating for his
 service-connected disability. The Board of Veterans’ Ap-
 peals (“Board”) denied the claim, and the Court of Appeals
 for Veterans Claims (“Veterans Court”) affirmed.
 Mr. Gainer appeals. We affirm.
                        BACKGROUND
      Mr. Gainer was granted service connection for a thora-
 columbar spine disability, rated 40 percent disabling as of
 August 2006. After Mr. Gainer filed a claim seeking an
 increased rating in December 2016, he was scheduled for a
 medical examination in January 2017. And although he
 failed to appear for his appointment without explanation,
 he was scheduled for a second examination in April 2019.
 Mr. Gainer declined it.
     The Board subsequently denied Mr. Gainer entitle-
 ment to a rating in excess of 40 percent as a matter of law.
 Specifically, under 38 C.F.R. § 3.655, “a claim for in-
 crease . . . shall be denied” when “a claimant fails to report
 to an examination” without good cause and entitlement to
 that claim “cannot be established or confirmed without”
 that examination. 38 C.F.R. § 3.655(a)–(b). Applying this
 regulation, the Board found that Mr. Gainer failed to es-
 tablish good cause for both missed examinations and that
 his entitlement to an increased rating could not be estab-
 lished without one. S. App’x 11. 1
     Mr. Gainer appealed to the Veterans Court, arguing
 that the Board “failed to support its finding that [he] lacked


       1 “S. App’x” refers to the supplemental appendix
 filed by Appellee. “App’x” refers to the appendix filed by
 Appellant.
Case: 22-1604     Document: 12      Page: 3    Filed: 07/06/2022




 GAINER   v. MCDONOUGH                                        3



 good cause” for missing the January 2017 and April 2019
 examinations. App’x 1. The Veterans Court affirmed. It
 determined that the record adequately supported the
 Board’s factual findings and that the Board had complied
 with 38 U.S.C. § 7104(d)(1), which requires the Board to
 “include . . . the reasons or bases for [its] findings and con-
 clusions” of fact and law. See App’x 1–3. Mr. Gainer now
 appeals that decision to this court. We have jurisdiction
 under 38 U.S.C. § 7292(c).
                          DISCUSSION
     Our review of Veterans Court decisions is limited. Ab-
 sent a constitutional issue, we cannot review “a challenge
 to a factual determination” or “a challenge to a law or reg-
 ulation as applied to the facts of a particular case.”
 38 U.S.C. § 7292(d)(2). But we may review questions of
 law, like those of statutory and regulatory interpretation.
 See id. § 7292(d)(1).
     Mr. Gainer asserts that the Veterans Court misinter-
 preted 38 C.F.R. § 3.655(a) and (b) and 38 U.S.C.
 § 7104(d)(1). Appellant’s Informal Br. 1–4. Each alleged
 misinterpretation appears to stem from the same underly-
 ing complaint: that, under 38 C.F.R. § 3.655, Mr. Gainer’s
 missed examinations should have been deemed inconse-
 quential in view of his 1990 hospital records. Id. at 4. But
 because Mr. Gainer did not raise this argument before the
 Veterans Court, he forfeited it. Emenaker v. Peake,
 551 F.3d 1332, 1337 (Fed. Cir. 2008).
      Even if Mr. Gainer did not forfeit this argument, it
 fails. Mr. Gainer seems to suggest that his 1990 hospital
 records should have been considered as part of his claim for
 an increased rating given 38 C.F.R. § 3.655(b)’s statement
 that “[w]hen a claimant fails to report for an examination
 scheduled in conjunction with an original compensation
 claim, the claim shall be rated based on the evidence of rec-
 ord.” Appellant’s Informal Br. 4 (emphasis added) (quoting
 38 C.F.R § 3.655(b)). But Mr. Gainer’s claim is not an
Case: 22-1604     Document: 12       Page: 4   Filed: 07/06/2022




 4                                       GAINER   v. MCDONOUGH



 original claim; it is a claim for increase. That means the
 next sentence of § 3.655(b) controls the outcome of
 Mr. Gainer’s claim: “When the examination was scheduled
 in conjunction with . . . a claim for increase, the claim shall
 be denied.” 38 C.F.R § 3.655(b) (emphasis added). And alt-
 hough § 3.655(a) defines examination and reexamination
 to “include periods of hospital observation when required
 by the [Department of Veterans Affairs],” that does not
 mean Mr. Gainer’s 1990 hospital records obviated the need
 for a current examination to evaluate Mr. Grainer’s enti-
 tlement to a claim for increase filed in 2016. See 38 C.F.R.
 § 3.655(a). Thus, the Veterans Court correctly interpreted
 § 3.655 by its plain language when affirming the Board’s
 denial of Mr. Gainer’s claim.
                         CONCLUSION
      We have considered Mr. Gainer’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 affirm.
                         AFFIRMED
                             COSTS
 No costs.